Citation Nr: 0625608	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for schizo-
affective disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1981.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's schizo-affective disorder is manifested by 
insomnia, anxiety, impaired concentration, and irritability, 
but does not cause occupational and social impairment due to 
such symptoms as:  circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; memory impairment; impaired thought processes; 
panic attacks; and mood disturbances.  There also are no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for schizo-affective disorder.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9205 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  


The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the RO sent the veteran a 
VCAA letter in December 2003 explaining the type of evidence 
required to substantiate his claim for a higher disability 
rating, as well as indicating what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  This letter did 
not provide adequate notice regarding how an effective date 
would be assigned if a higher rating were to be awarded, but 
an even more recent May 2006 letter did.  This more recent 
letter explained both how a disability rating is determined 
for service-connected disorders, as well as the basis for 
determining an effective date upon the grant of an increased 
disability evaluation.  So the veteran already has received a 
Dingess letter.  Consequently, there is no prejudice to him 
in proceeding with the issuance of a final decision at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Here, the Dingess elements have been 
addressed by the RO, as evidenced by the May 2006 letter.

The Board realizes there was no specific mention, per se, in 
either the December 2003 or more recent May 2006 VCAA letter 
of the "fourth element" discussed in Pelegrini II, but 
these letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of these letters therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in December 2003, so prior to the RO's initial adjudication 
of his claim in March 2004.  Consequently, this complied with 
the Pelegrini II and Mayfield requirement that VCAA notice, 
to the extent possible, precede the RO's initial 
adjudication.  And although the veteran and his 
representative testified during the recent May 2006 hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board 
that they would be submitting additional medical evidence 
relevant to the claim, within three weeks, they did not.  
They also did not request an extension of the temporary 
abeyance or ask the Board to obtain the additional evidence 
for the veteran.  Nor did they request the additional 
evidence be obtained by the RO following the May 2006 Dingess 
compliance letter.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate 
his claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2005).  The veteran's schizo-
affective disorder is presently evaluated as 30-percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9205.

A 30 percent disability rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.



Whereas a 50 percent disability rating requires occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

See 38 C.F.R. § 4.130, Code 9205.

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 30 percent rating.  So a higher evaluation is not 
warranted.  The objective clinical evidence of record does 
not show he has difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  His VA examination reports indicate he is 
correctly oriented (to time, person, place, situation, etc.) 
and cooperative, with good grooming despite his symptoms.  In 
addition, there is no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also is no persuasive evidence of obsessive-compulsive 
behavior, panic attacks, or poor impulse control.  Nor is 
there any evidence of any inappropriate behavior or abnormal 
involuntary movement.  Likewise, his speech is coherent and 
relevant and there is no evidence of an impaired thought 
process or psychoses; his cognition was intact.  Further, 
despite his allegations of occupational impairment in his job 
as an investigator for the Internal Revenue Service (IRS), he 
has not provided any supporting evidence to substantiate this 
assertion - including as he promised to do within three 
weeks after his recent May 2006 hearing.  Indeed, when 
questioned about this during his January 2004 VA examination 
and more recent May 2006 hearing before the Board, he was 
unable to clearly describe the impact of his schizo-affective 
disorder as it relates to his job's specific 
responsibilities.  Records also show he is able to 
participate in many activities of daily living - despite his 
purported irritability, anxiety, and impaired sleep 
(insomnia) - most of which, in any event, are already 
contemplated by the currently assigned 30 percent evaluation.

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, as a result of the impact of his service-
connected schizo-affective disorder, have consistently been 
60.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  And 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a score in the range of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in 
social or occupational functioning (i.e., few friends, 
conflicts with peers).  See, too, 38 C.F.R. § 4.130 and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
So there simply is no justification for increasing the rating 
for his schizo-affective disorder on the basis of his GAF 
scores; they clearly exceed the requirements for a rating 
higher than 30 percent.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his schizo-affective disorder has resulted in marked 
interference with his employment (meaning above and beyond 
that contemplated by his current schedular rating).  As 
already alluded to, he indicated during his recent May 2006 
hearing that he would be submitting additional supporting 
evidence within about three weeks.  And in response, the 
Board held the appeal in abeyance to allow him this 
opportunity.  But he did not submit the additional evidence, 
as promised, and did not request an extension to do it or ask 
the Board to obtain the evidence for him.  So his allegations 
of significant impairment in his job as an investigator for 
the IRS remain unsubstantiated.  He also has not shown his 
schizo-affective disorder has required frequent periods of 
hospitalization.  Rather, he has not required in-patient 
hospitalization for treatment of this condition in over 20 
years, and by his own admission, he has worked full-time at 
the for at least 10 years.

So there simply is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
schizo-affective disorder, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for a rating higher than 30 percent for schizo-
affective disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


